Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recites the limitations of a third quantity and a fourth quantity of material in the lines 2-3 of both claims.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed the first quantity of material of the second pillow of claims 1 and 6 defines the third quantity of material, and the second quantity of material of the second pillow of claims 1 and 6 defines the fourth quantity of material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sirois (U.S. Publication No. 2020/0113358) in view of Kirch (U.S. Publication No. 2009/0188043).
Regarding claim 1, Sirois discloses a first substantially rectangular pillow 10 having a longitudinal upper border 12 having a proximal end and a distal end (Figure 2, and see annotated Figure 1, below); a longitudinal lower border 14 parallel to said longitudinal upper border 12 (Figure 2), said longitudinal lower border 14 having a proximal end and a distal end (see annotated Figure 1, below), each of said ends being oppositely disposed to said longitudinal upper border 12 proximal end and said longitudinal upper border 12 distal end, respectively (see annotated Figure 1, below): a first side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said proximal ends of said longitudinal upper border 12 and said longitudinal lower border 14 (see annotated Figure 1, below); a second side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said distal ends of said longitudinal upper border 12 and said longitudinal lower border 14 (see annotated Figure 1, below); a longitudinal partition 18 parallel to said longitudinal upper border 12 and said longitudinal lower border 14 extending between said first and second side borders (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031, and see annotated Figure 1, below) and extending entirely through the thickness of the first pillow 10, forming an upper portion 17 and a lower portion 19 of said first pillow (Figure 3); and a first quantity of material filling said upper portion 17 of said first pillow 10 (paragraph 0033) and a second quantity of material filling said lower portion 19 of said first pillow (paragraph 0033 and Figure 3); whereby said upper portion 17 of said first pillow 10 has a first thickness and said lower portion 19 of said first pillow 10 has a second thickness (Figure 3 and paragraphs 0032).

    PNG
    media_image1.png
    333
    559
    media_image1.png
    Greyscale

Sirois does not disclose a set of at least two substantially rectangular pillows provided as a single bundle for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories, the set comprising: a second substantially rectangular pillow having a longitudinal upper border having a proximal end and a distal end, a longitudinal lower border parallel to said longitudinal upper border, said longitudinal lower border having a proximal end and a distal end, each of said ends being oppositely disposed to said longitudinal upper border proximal end and said longitudinal upper border distal end, respectively, a first side border connected to said proximal ends of said longitudinal upper border and said longitudinal lower border, a second side border connected to said distal ends of said longitudinal upper border and said longitudinal lower border, a longitudinal partition parallel to said longitudinal upper border and said longitudinal lower border extending between said first and second side borders and extending entirely through the thickness of the second pillow, forming an upper portion and a lower portion of said second pillow; and a first quantity of material filling said upper portion of said second pillow and a second quantity of material filling said lower portion of said second pillow; whereby said upper portion of said second pillow has a third thickness and said lower portion of said second pillow has a fourth thickness, and wherein said first thickness is less than said third thickness and said second thickness is less than said fourth thickness.
Kirch teaches a set 10 of at least two substantially rectangular pillows 20, 30, 40, and 50 provided as a single bundle for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories, the set comprising: a first substantially rectangular pillow 20 and a second substantially rectangular pillow 50, where the first and second substantially rectangular pillows 20 and 50 comprise the same structures 22, 24, 52, and 54, that differ only in their size (where dimensions Et1, Ct1, El1, Cl1 of pillow 20 are smaller than the dimensions Et4, Ct4, El4, Cl4, respectively, of pillow 50, additionally see paragraph 0005, where the pillow set 10 comprises a graduated set of pillows that gradually increase in length, width, and thickness to provide proper postural support for users over different ranges of development). It is noted that the claimed limitation of the pillow set being provided “for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories, in hotels, motels, hospitals, military barracks, and college dormitories” is a functional limitation. While Kirch does not explicitly discuss using the pillow set 10 in the claimed locations, the pillow set of Kirch is nevertheless capable of being provided and used in these claimed locations, as any pillow appropriate for use in a bed may be chosen for use in a selected sleeping environment, and, as such, Kirch meets the functional limitation set forth in the claim. See MPEP 2114.
Additionally, it is noted that Sirois discloses the features of the second substantially rectangular pillow as Sirois discloses a substantially rectangular pillow 10 having a longitudinal upper border 12 having a proximal end and a distal end (Figure 2, and see annotated Figure 1, above), a longitudinal lower border 14 parallel to said longitudinal upper border 12, said longitudinal lower border 14 having a proximal end and a distal end (see annotated Figure 1, above), each of said ends being oppositely disposed to said longitudinal upper border 12 proximal end and said longitudinal upper border 12 distal end, respectively (see annotated Figure 1, above), a first side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said proximal ends of said longitudinal upper border 12 and said longitudinal lower border 14 (see annotated Figure 1, above), a second side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said distal ends of said longitudinal upper border 12 and said longitudinal lower border 14 (see annotated Figure 1, above), a longitudinal partition 18 parallel to said longitudinal upper border 12 and said longitudinal lower border 14 extending between said first and second side borders defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031, and see annotated Figure 1, above)  and extending entirely through the thickness of the second pillow 10, forming an upper portion 17 and a lower portion 19 of said second pillow 10 (Figure 3); and a first quantity of material filling said upper portion 17 of said first pillow 10 (paragraph 0033) and a second quantity of material filling said lower portion 19 of said first pillow (paragraph 0033 and Figure 3); whereby said upper portion 17 of said first pillow 10 has a first thickness and said lower portion 19 of said first pillow 10 has a second thickness (Figure 3 and paragraphs 0032); whereby said upper portion 17 of said second pillow 10 has a third thickness and said lower portion 17 of said second pillow 10 has a fourth thickness (Figure 3 and paragraphs 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sirois with a set of at least two substantially rectangular pillows provided as a single bundle for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories, the set comprising: a second substantially rectangular pillow having a longitudinal upper border having a proximal end and a distal end, a longitudinal lower border parallel to said longitudinal upper border, said longitudinal lower border having a proximal end and a distal end, each of said ends being oppositely disposed to said longitudinal upper border proximal end and said longitudinal upper border distal end, respectively, a first side border connected to said proximal ends of said longitudinal upper border and said longitudinal lower border, a second side border connected to said distal ends of said longitudinal upper border and said longitudinal lower border, a longitudinal partition parallel to said longitudinal upper border and said longitudinal lower border extending between said first and second side borders and extending entirely through the thickness of the second pillow, forming an upper portion and a lower portion of said second pillow; and a first quantity of material filling said upper portion of said second pillow and a second quantity of material filling said lower portion of said second pillow; whereby said upper portion of said second pillow has a third thickness and said lower portion of said second pillow has a fourth thickness, and wherein said first thickness is less than said third thickness and said second thickness is less than said fourth thickness, as taught by Kirch (where Sirois, as discussed above, discloses the structure of the second pillow), because providing a set of at least two pillows where the pillows gradually increase in size (including length, width, and thickness), provides proper postural support for a person over different ranges of human physiological development, allowing a user to switch between the pillows in the set as they move through different developmental stages, and the set of Kirch is thus able provide proper spinal support to a larger range of heights and ages for children and adults (see Kirch, paragraphs 0005-0006 and paragraph 0023, and Figures 1-2). 
Moreover, providing the pillow set as taught by Kirch would merely amount to a duplication of parts by providing multiple pillows which are identical in their structural components, and differ only through the relative dimensions, as it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (where Kirch discloses that providing a set results in users having different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006) and that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (where Kirch discloses that providing structurally identical pillows of different thicknesses results in users that have different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006). In this regard, MPEP 2144.04, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 2, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 1. Sirois, as modified, further discloses wherein said first and third quantities of material (of upper portion 17) have a greater durometer than said second and fourth quantities of material (of lower portion 19), respectively (see Sirois, paragraph 0034, where one of the upper and lower portions 17 and 19 can contain a firm and dense material, while the other one of the upper and lower portions 17 and 19 can contain a soft and loosely packed material, where a durometer is a measure of hardness, and a soft, loosely packed material would inherently have a lower durometer than a firm and dense material).
Regarding claim 3, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 1. Sirois, as modified, does not explicitly disclose wherein said first thickness is approximately 3" and said third thickness is approximately 7".
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having said first thickness is approximately 3" and said third thickness is approximately 7" (where Kirch discloses that providing structurally identical pillows of different thicknesses results in users that have different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006).
Sirois, as modified with Kirch, discloses the claimed invention except for where said first thickness is approximately 3" and said third thickness is approximately 7". Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected said first thickness is approximately 3" and said third thickness is approximately 7" in order to achieve the proper level of support and correct positioning for a user in different developmental stages, up to and including adulthood (see Kirch, paragraphs 0005-0006 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233 are relevant.
Regarding claim 4, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 1. Sirois, as modified, does not explicitly disclose wherein said first thickness is approximately 3" and said third thickness is approximately 7".
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having said first thickness is approximately 3" and said third thickness is approximately 7" (where Kirch discloses that providing structurally identical pillows of different thicknesses results in users that have different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006).
Sirois, as modified with Kirch, discloses the claimed invention except for where said first thickness is approximately 3" and said third thickness is approximately 7". Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected said first thickness is approximately 3" and said third thickness is approximately 7" in order to achieve the proper level of support and correct positioning for a user in different developmental stages, up to and including adulthood (see Kirch, paragraphs 0005-0006 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233 are relevant.
Regarding claim 5, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 1. Sirois, as modified, further discloses wherein said materials are chosen from a set of materials consisting of: fibrous down feathers; polyester; synthetic foam; memory foam; and combinations thereof (see Sirois, paragraph 0033, where the materials chosen to be contained within upper and lower portions 17 and 19 may be any cushioning material including down, latex foam, polyurethane foam, memory foam, and synthetic materials).
Regarding claim 6, Sirois discloses a first substantially rectangular pillow 10 having a upper border 12 having a proximal end and a distal end (Figure 2, and see annotated Figure 1, above); a lower border 14 parallel to said longitudinal upper border 12 (Figure 2), said lower border 14 having a proximal end and a distal end (see annotated Figure 1, above), each of said ends being oppositely disposed to said upper border 12 proximal end and said longitudinal upper border 12 distal end, respectively (see annotated Figure 1, above): a first side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said proximal ends of said upper border 12 and said lower border 14 (see annotated Figure 1, above); a second side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said distal ends of said upper border 12 and said lower border 14 (see annotated Figure 1, above); a partition 18 parallel to said upper border 12 and said lower border 14 extending between said first and second side borders (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031, and see annotated Figure 1, above) and extending entirely through the thickness of the first pillow 10, forming an upper portion 17 and a lower portion 19 of said pillow 10 (Figure 3); and a first quantity of material filling said upper portion 17 of said first pillow 10 (paragraph 0033) and a second quantity of material filling said lower portion 19 of said first pillow (paragraph 0033 and Figure 3); whereby said upper portion 17 of said first pillow 10 has a first thickness and said lower portion 19 of said first pillow 10 has a second thickness (Figure 3 and paragraphs 0032).
Sirois does not disclose a set of at least two substantially rectangular pillows a second substantially rectangular pillow having a longitudinal upper border having a proximal end and a distal end, a longitudinal lower border parallel to said longitudinal upper border, said longitudinal lower border having a proximal end and a distal end, each of said ends being oppositely disposed to said longitudinal upper border proximal end and said longitudinal upper border distal end, respectively, a first side border connected to said proximal ends of said longitudinal upper border and said longitudinal lower border, a second side border connected to said distal ends of said longitudinal upper border and said longitudinal lower border, a longitudinal partition parallel to said longitudinal upper border and said longitudinal lower border extending between said first and second side borders and extending entirely through the thickness of the second pillow, forming an upper portion and a lower portion of said second pillow; and a first quantity of material filling said upper portion of said second pillow and a second quantity of material filling said lower portion of said second pillow; whereby said upper portion of said second pillow has a third thickness and said lower portion of said second pillow has a fourth thickness, and wherein said first thickness is less than said third thickness and said second thickness is less than said fourth thickness.
Kirch teaches a set 10 of at least two substantially rectangular pillows 20, 30, 40, and 50 provided as a single bundle for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories, the set comprising: a first substantially rectangular pillow 20 and a second substantially rectangular pillow 50, where the first and second substantially rectangular pillows 20 and 50 comprise the same structures 22, 24, 52, and 54, that differ only in their size (where dimensions Et1, Ct1, El1, Cl1 of pillow 20 are smaller than the dimensions Et4, Ct4, El4, Cl4, respectively, of pillow 50, additionally see paragraph 0005, where the pillow set 10 comprises a graduated set of pillows that gradually increase in length, width, and thickness to provide proper postural support for users over different ranges of development). 
Additionally, it is noted that Sirois discloses the claimed features of the second substantially rectangular pillow as Sirois discloses a substantially rectangular pillow 10 having a longitudinal upper border 12 having a proximal end and a distal end (Figure 2, and see annotated Figure 1, above), a longitudinal lower border 14 parallel to said longitudinal upper border 12, said longitudinal lower border 14 having a proximal end and a distal end (see annotated Figure 1, above), each of said ends being oppositely disposed to said longitudinal upper border 12 proximal end and said longitudinal upper border 12 distal end, respectively (see annotated Figure 1, above), a first side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said proximal ends of said longitudinal upper border 12 and said longitudinal lower border 14 (see annotated Figure 1, above), a second side border (defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031) connected to said distal ends of said longitudinal upper border 12 and said longitudinal lower border 14 (see annotated Figure 1, above), a longitudinal partition 18 parallel to said longitudinal upper border 12 and said longitudinal lower border 14 extending between said first and second side borders defined by the periphery of the pillow 10, where upper and lower borders are sealed, see paragraph 0031, and see annotated Figure 1, above)  and extending entirely through the thickness of the second pillow 10, forming an upper portion 17 and a lower portion 19 of said second pillow 10 (Figure 3); and a first quantity of material filling said upper portion 17 of said first pillow 10 (paragraph 0033) and a second quantity of material filling said lower portion 19 of said first pillow (paragraph 0033 and Figure 3); whereby said upper portion 17 of said first pillow 10 has a first thickness and said lower portion 19 of said first pillow 10 has a second thickness (Figure 3 and paragraphs 0032); whereby said upper portion 17 of said second pillow 10 has a third thickness and said lower portion 17 of said second pillow 10 has a fourth thickness (Figure 3 and paragraphs 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sirois with a set of at least two substantially rectangular pillows provided as a single bundle for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories, the set comprising: a second substantially rectangular pillow having a longitudinal upper border having a proximal end and a distal end, a longitudinal lower border parallel to said longitudinal upper border, said longitudinal lower border having a proximal end and a distal end, each of said ends being oppositely disposed to said longitudinal upper border proximal end and said longitudinal upper border distal end, respectively, a first side border connected to said proximal ends of said longitudinal upper border and said longitudinal lower border, a second side border connected to said distal ends of said longitudinal upper border and said longitudinal lower border, a longitudinal partition parallel to said longitudinal upper border and said longitudinal lower border extending between said first and second side borders and extending entirely through the thickness of the second pillow, forming an upper portion and a lower portion of said second pillow; and a first quantity of material filling said upper portion of said second pillow and a second quantity of material filling said lower portion of said second pillow; whereby said upper portion of said second pillow has a third thickness and said lower portion of said second pillow has a fourth thickness, and wherein said first thickness is less than said third thickness and said second thickness is less than said fourth thickness, as taught by Kirch (where Sirois, as discussed above, discloses the structure of the second pillow), because providing a set of at least two pillows where the pillows gradually increase in size (including length, width, and thickness), provides proper postural support for a person over different ranges of human physiological development, allowing a user to switch between the pillows in the set as they move through different developmental stages, and the set of Kirch is able provide proper spinal support to a larger range of heights and ages for children and adults (see Kirch, paragraphs 0005-0006 and paragraph 0023, and Figures 1-2). 
Moreover, providing the pillow set as taught by Kirch would merely amount to a duplication of parts by providing multiple pillows which are identical in their structural components, and differ only through the relative dimensions, as it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (where Kirch discloses that providing a set results in users having different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006) and that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (where Kirch discloses that providing structurally identical pillows of different thicknesses results in users that have different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006). In this regard, MPEP 2144.04, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 6. Sirois, as modified, further discloses wherein said first and third quantities of material (of upper portion 17) have a greater durometer than said second and fourth quantities of material (of lower portion 19), respectively (see Sirois, paragraph 0034, where one of the upper and lower portions 17 and 19 can contain a firm and dense material, while the other one of the upper and lower portions 17 and 19 can contain a soft and loosely packed material, where a durometer is a measure of hardness, and a soft, loosely packed material would inherently have a lower durometer than a firm and dense material).
Regarding claim 8, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 6. Sirois, as modified, does not explicitly disclose wherein said first thickness is approximately 3" and said third thickness is approximately 7".
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having said first thickness is approximately 3" and said third thickness is approximately 7" (where Kirch discloses that providing structurally identical pillows of different thicknesses results in users that have different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006).
Sirois, as modified with Kirch, discloses the claimed invention except for where said first thickness is approximately 3" and said third thickness is approximately 7". Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected said first thickness is approximately 3" and said third thickness is approximately 7" in order to achieve the proper level of support and correct positioning for a user in different developmental stages, up to and including adulthood (see Kirch, paragraphs 0005-0006 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233 are relevant.
Regarding claim 9, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 6. Sirois, as modified, does not explicitly disclose wherein said first thickness is approximately 3" and said third thickness is approximately 7".
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having said first thickness is approximately 3" and said third thickness is approximately 7" (where Kirch discloses that providing structurally identical pillows of different thicknesses results in users that have different physical characteristics achieving proper spinal and cranial support, see Kirch, paragraphs 0005-0006).
Sirois, as modified with Kirch, discloses the claimed invention except for where said first thickness is approximately 3" and said third thickness is approximately 7". Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected said first thickness is approximately 3" and said third thickness is approximately 7" in order to achieve the proper level of support and correct positioning for a user in different developmental stages, up to and including adulthood (see Kirch, paragraphs 0005-0006 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Aller, 105 USPQ 233 are relevant.
Regarding claim 10, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 6. Sirois, as modified, further discloses wherein said materials are chosen from a set of materials consisting of: fibrous down feathers; polyester; synthetic foam; memory foam; and combinations thereof (see Sirois, paragraph 0033, where the materials chosen to be contained within upper and lower portions 17 and 19 may be any cushioning material including down, latex foam, polyurethane foam, memory foam, and synthetic materials).
Regarding claim 12, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 6. Sirois, as modified, further discloses wherein said first and second pillows 20 and 50 are provided as a single bundle 10 (see Kirch, paragraph 0015) for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories. It is noted that the claimed limitation of the pillow set being provided “for use in a location that accommodates a periodic changing or replacement of clientele chosen from a set of locations consisting of: hotels, motels, hospitals, military barracks, and college dormitories, in hotels, motels, hospitals, military barracks, and college dormitories,” is a functional limitation. While Kirch does not explicitly discuss using the pillow set 10 in the claimed locations, the pillow set of Kirch is nevertheless capable of being provided and used in these claimed locations, as any pillow appropriate for use in a bed may be chosen for use in a selected sleeping environment, and, as such, Kirch meets the functional limitation set forth in the claim. See MPEP 2114.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sirois, in view of Kirch, and further in view of Erdman (U.S. Publication No. 2008/0098533).
Regarding claim 11, Sirois, as modified, discloses the subject matter as discussed above with regard to claim 6. Sirois, as modified, does not disclose at least one label affixed to each of said portions of said pillows, said at least one label having at least one characteristic chosen from a set of characteristics consisting of. S (small); M (medium); L (large); XL (extra-large); Comfort Level 1; Comfort Level 2; Comfort Level 3; blue; pink; and a shirt size.
Erdman teaches at least one label affixed to each of said portions of a cushion 22 (paragraph 0061), said at least one label having at least one characteristic chosen from a set of characteristics consisting of size and firmness level (paragraph 0061), and the cushion may additionally be color coded on the exterior (paragraph 0015).
While Erdman does not explicitly teach the characteristics on the label reading at least one of “S (small); M (medium); L (large); XL (extra-large); Comfort Level 1; Comfort Level 2; Comfort Level 3; blue; pink; and a shirt size”, it nevertheless would have been obvious to It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Sirois, as modified, with at least one label affixed to each of said portions of said pillow, said at least one label having at least one characteristic chosen from a set of characteristics, as taught by Erdman, because the label of Erdman provides information about the size and firmness of the cushion in order to provide a simple visual indicator to a user regarding the characteristics of the cushion, such that a user may choose the correct cushion according to their preference (paragraphs 0015 and 0061) . Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the set of characteristics consisting of: S (small); M (medium); L (large); XL (extra-large); Comfort Level 1; Comfort Level 2; Comfort Level 3; blue; pink; and a shirt size, because it would be within the level of ordinary skill in the art to provide the information that a user must be aware of to use their product most effectively. Erdman contemplates a label or color code which describes the size, firmness, or other characteristic of the cushions (as discussed in paragraphs 0015 and 0061, where small, medium, large, and extra-large are indicators of size, and comfort levels 1-3 may be indicators of firmness), however, this may differ between different systems of pillows or cushions, and it is within the level of ordinary skill in the art to determine which characteristics are appropriate to include, and how to effectively convey information regarding those characteristics on the label, such that a label may be provided containing information pertinent to the design of the pillow (e.g. size and firmness level) such that a user may select the appropriate pillow for themselves. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wertheimer (U.S. Patent No. 2,944,266)
Shuckman (U.S. Patent No. 3,443,267)
Dungan (U.S. Publication No. 2015/0074911)
Kautz et al. (U.S. Publication No. 2020/0107657)
Chuang (U.S. Patent No. 6,026,330)
Barker (U.S. Patent No. 168,126)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673